Case: 22-10240      Document: 00516367810         Page: 1    Date Filed: 06/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          June 23, 2022
                                  No. 22-10240                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   Samuel M. Howard,

                                                            Plaintiff—Appellant,

                                       versus

   Office of the Special Deputy Receiver; Lumbermens
   Mutual Casualty Company,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:21-CV-921


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Samuel Marcus Howard, proceeding pro se, brought claims in federal
   court against his former employer’s insurer and against the state receiver that




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10240         Document: 00516367810              Page: 2       Date Filed: 06/23/2022




                                          No. 22-10240


   oversaw the insurer’s liquidation. His claims, which are difficult to decipher, 1
   apparently arose out of the receiver’s denial of Howard’s employment-
   related insurance claim. Adopting the magistrate judge’s recommendations,
   the district court dismissed his case for lack of both subject matter and
   personal jurisdiction. Howard failed to object to the magistrate’s legal
   conclusions, and so we review them for plain error. See, e.g., Longoria v. San
   Benito Indep. Consol. Sch. Dist., 942 F.3d 258, 270 (5th Cir. 2019) (citation
   omitted). Plain error requires showing clear or obvious error that affected the
   appellant’s substantial rights and that seriously impairs the judiciary’s
   fairness, integrity, or public reputation. See Puckett v. United States, 556 U.S.
   129, 135 (2009).
           We see no error, plain or otherwise, in the district court’s dismissal
   for lack of subject matter jurisdiction. Even construing Howard’s filings
   liberally, we agree with the district court that his complaint did not meet the
   threshold diversity jurisdiction requirement that the matter in controversy
   “exceeds the sum or value of $75,000, exclusive of interest and costs.” 28
   U.S.C. § 1332(a). Although Howard’s complaint alleges no dollar amount,
   his responses to the magistrate’s questionnaire show that he seeks to impose
   a lien on undisclosed property to secure $26,000, at most. Howard’s
   argument that interest on that amount would today exceed the jurisdictional
   threshold is unavailing. See ibid. (amount must be “exclusive of interest and
   costs”); Regan v. Marshall, 309 F.2d 677 (1st Cir. 1962) (interest arising by
   virtue of a delay in payment excluded from the jurisdictional amount); see also
   14AA Charles Alan Wright & Arthur R. Miller, Federal


           1
             The allegations in Howard’s complaint concern the receiver’s denial of his claim
   for payment of an injury-related settlement with his former employer. The complaint
   identified no cause of action but only listed various statutes, none of which support any
   claim under the facts alleged. In our court, Howard alleges for the first time a violation of
   the Thirteenth Amendment.




                                                2
Case: 22-10240       Document: 00516367810            Page: 3      Date Filed: 06/23/2022




                                       No. 22-10240


   Practice & Procedure § 3712 (4th ed. 2009) (interest uniformly
   excluded if incidental to the claim or arising from a delay in payment). The
   district court therefore correctly dismissed Howard’s case for lack of subject
   matter jurisdiction. Nat’l Union Fire Ins. Co. of Pittsburgh, Pa. v. Russell, 972
   F.2d 628, 630 (5th Cir. 1992). 2
                                                                       AFFIRMED.




          2
           Consequently, we do not reach the district court’s alternative conclusion that
   Howard failed to establish personal jurisdiction over the two defendants.




                                             3